Truax, J.
There is enough evidence without the evidence which the defendants have moved to strike out to warrant the finding of the referee. This evidence, however, was competent for the purpose of affecting the weight of the testimony of the defendants’ *458witnesses (Moremus v. Crawford, 51 Hun, 89). The license was the property of the firm, and on the death of one of the firm it went to the surviving member of the firm as survivor. The report of the referee is confirmed.
Settle order on notice.